Citation Nr: 0729487	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES


1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral radiculitis and myofasciitis with residuals 
associated with repeated coccygeal surgical procedures.

3.  Entitlement to an initial rating in excess of 10 percent 
for pilonidal cystectomies and fascio-cutaneous flap closure 
with residuals.

4.  Entitlement to an initial rating in excess of 10 percent 
for residual scars from removal of subcutaneous benign cysts 
associated with hydradenitis.

5.  Entitlement to an initial compensable rating for synovial 
cyst, right wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty from February 1999 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Winston Salem, North Carolina (RO) of the Department of 
Veterans Affairs (VA).  The Phoenix, Arizona Regional Office 
currently has jurisdiction over this case.

The veteran testified at a Board hearing at the RO in August 
2005.

The Board remanded the case in May 2006 for additional 
development.  It was noted that at the August 2005 hearing, 
the veteran and her representative raised the issue of 
entitlement to service connection for a psychiatric 
disability.  That matter was referred to the RO for 
appropriate action.  There is no indication that the claim 
has been adjudicated and it is again referred to the RO for 
the appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The medical evidence does not establish any current 
disability of the right foot.

3.  The service-connected lumbosacral radiculitis and 
myofasciitis with residuals associated with repeated 
coccygeal surgical procedures is manifested limitation of 
flexion to 95 degrees in October 2002 and 90 degrees in 
November 2006, with combined range of motion of 255 degrees 
in October 2002 and 240 degrees in November 2006.  

4.  The service-connected pilonidal cystectomies and fascio-
cutaneous flap closure with residuals does not limit function 
or approximate 12 square inches.

5.  The service-connected residual scars from removal of 
subcutaneous benign cysts associated with hydradenitis are 
deep or cause limited motion and were not shown to be tender 
on VA examination in October 2006; the scars do not 
approximate 6 square inches.

6.  The service-connected right wrist synovial cyst is 
manifested by subjective complaints of pain on movement, 
without objective evidence of a scar or any compensable 
limitation of motion.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for an initial rating in excess of 
20 percent for lumbosacral radiculitis and myofasciitis with 
residuals associated with repeated coccygeal surgical 
procedures, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), 5237 (2007).

3.  The schedular criteria for an initial rating in excess of 
10 percent for pilonidal cystectomies and fascio-cutaneous 
flap closure with residuals have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7804 7805 (2007).

4.  The schedular criteria for an initial compensable rating 
for residual scars from removal of subcutaneous benign cysts 
associated with hydradenitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2007).

5.  The criteria for an initial compensable evaluation for 
right wrist synovial cyst have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist and Notify

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in April 2004 and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection and for increased ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claims.  The June 
2006 letter informed the veteran how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.  Further, the February 2007 
supplemental statement of the case reflects the RO's 
readjudication of the claims after providing that notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 536 (2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA treatment records and examination reports.  No 
further development is indicated.

In summary, the VCAA provisions have been satisfied. See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Service connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran was seen 
for complaints of right foot pain in December 1999 and she 
reported that the foot was injured by a large rock.  The 
assessment was contusion of the right foot.  She was seen 
again in January 2000 for complaints of right foot pain for 
the previous month.  The assessment was bilateral pes planus 
and contusion right foot.  In July 2000, the veteran was seen 
for complaints of right foot pain and reported that she had a 
right foot injury the day before when she stepped on the 
outside of the foot.  The assessment was status post twisted 
foot/sprain.  In October 2000, she reported continued right 
foot pain after a heavy object had fallen on it 11 months 
earlier.  The assessment was right foot pain.  

On VA examination in October 2002, the veteran reported that 
in 1999, she sustained a crush injury to the right foot with 
a rock.  She indicated that two days later she went to the 
clinic to be assessed and the foot was placed in a bandage.  
She indicated that she had a profile and since then, she had 
not run.  It was noted that she attended clinic on several 
occasions and had x-rays with no resolution.  She reported 
that apart from not attempting to run, she did all that she 
would want to with the feet.  She did not recall any other 
traumatic event and the condition did not interfere with 
posture, gait or footwear.  On examination, the right foot 
was normal in outline and symmetric in form and function.  
There was no heat, redness or tenderness.  There was no lack 
of stability or endurance.  There were no calluses to 
indicate unusual pressure points.  There was no valgus 
deviation of the first toes.  Movement was not compromised 
and arches were present.  There was no sensory or vascular 
disturbance.  There was good weight bearing alignment of the 
Achilles tendon.  The examiner indicated that there was no 
pathology to render a diagnosis with regard to the right 
foot.  

On VA examination in October 2006, the veteran reported that 
during service a when a boulder rolled on her right foot.  It 
was noted that x-rays showed no fracture.  She reported that 
she had pain in the right foot ever since the injury.  She 
also reported that she fractured her right great toe in April 
2006.  The examiner noted that she was not in the military at 
the time of the right great toe fracture.  X-rays of the 
right foot taken at the time of the examination showed a 
healed right hallux fracture distal phalanx with no other 
signs of osseous or soft tissue abnormality.  The examiner 
indicated that no right foot disability was found on physical 
examination.  The examiner noted that the veteran had a 
history of a right great toe fracture, that occurred in April 
2006 after getting out of the military.  

After a full review of the record, including the medical 
evidence, testimony and statements of the veteran, the Board 
concludes that service connection for a right foot disability 
is not warranted.

In this case, the Board finds that there is no competent and 
persuasive medical evidence of a current disability for which 
service connection can be granted.  The medical evidence of 
record, including the October 2002 and October 2006 VA 
examination reports, show no current disability of the right 
foot.  The medical evidence does show that the veteran 
fractured the right great toe in April 2006 but it was shown 
to be healed at the time of the October 2006 VA examination 
and this injury was many years after service and in no way 
related to service.   While the evidence, as summarized 
above, reflects complaints of right foot pain, there are no 
medical findings or diagnosis to support the existence of 
underlying pathology for that pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  There is otherwise no post-service medical 
evidence establishing a current disability of the right foot, 
and neither the appellant nor her representative has 
identified or alluded to the existence of any such evidence.  
Accordingly, there is no basis for a grant of service 
connection for a right foot disability.

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's testimony and 
her and her representative's written assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on a medical 
matter, and questions of diagnosis and etiology are within 
the province of trained medical professionals. Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Therefore, the lay assertions 
in this regard have no probative value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent and persuasive evidence simply does not 
support the claim, that doctrine is not for application, and 
the veteran's claim for service connection for a right foot 
disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App at 55.


III.  Increased Ratings

The veteran asserts that she warrants higher evaluations than 
those assigned by the RO for the service-connected 
lumbosacral radiculitis and myofasciitis with residuals 
associated with repeated coccygeal surgical procedures, 
residual scars from removal of subcutaneous benign cysts 
associated with hydradenitits, pilonidal cystectomies and 
fascio-cutaneous flap closure with residuals, and right wrist 
synovial cyst.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
lumbosacral radiculitis and myofasciitis with residuals 
associated with repeated coccygeal surgical procedures 
residual, scars from removal of subcutaneous benign cysts 
associated with hydradenitits, pilonidal cystectomies and 
fascio-cutaneous flap closure with residuals, and right wrist 
synovial cyst.  In Fenderson v. West, 12 Vet. App 119 (1999), 
the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned at the time 
service connection for a disability is granted and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found, which is called 
"staged" ratings.  As will be explained below, however, 
following review of the medical evidence of record, the Board 
has decided against staged ratings, as the evidence does not 
show that any of the service-connected disabilities noted 
above has varied in severity during the appeal period.


A.  Lumbosacral radiculitis and myofasciitis with residuals 
associated with repeated coccygeal surgical procedures

Historically, by rating action in February 2003, the RO 
granted service connection for lumbosacral radiculitis and 
myofasciitis, with residuals, associated with repeated 
coccygeal surgical procedures, evaluated as 20 percent 
disabling under Diagnostic Code 5292, effective in February 
2003.  The veteran asserts that a higher initial rating is 
warranted.  In August 2005, she testified that the area of 
the surgeries had swelling and a constant opening.  She 
indicated that she had muscle spasms and some pain on 
movement.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003, which is during the appeal 
period.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

The veteran is not service connected for degenerative disc 
disease of the lumbar spine, and thus the Diagnostic Codes 
that address intervertebral disc syndrome are not applicable 
to the veteran's claim.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space. Id.

As of September 2003, the criteria are as follows, in part:

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are zero to 
30 degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluations of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for lumbosacral 
radiculitis and myofasciitis.

The evidence that is of record establishes that the veteran 
has no more than moderate functional impairment of the lumbar 
spine, which would warrant no more than a 20 percent 
evaluation.  On VA examination in October 2002, the examiner 
noted that after a second surgery during service for a 
pilondial cyst, the veteran had pain in the area lateral to 
the site of anesthetic.  The examiner stated that the veteran 
was able to flex forward to 95 degrees, extend to 30 degrees, 
lateral bend to 30 degrees on the right and left, and rotate 
to the right and left to 35 degrees.  It was noted that there 
was no radiation pain on movement.  It was also indicated 
that weakness, lack of endurance or incoordination did not 
impact further the range of motion.  On VA examination in 
November 2006, findings regarding the thoracolumbar spine 
showed the veteran was able to flex forward to 90 degrees, 
extend to 30 degrees, lateral bend to 30 degrees on the right 
and left, and rotate to the right and left to 30 degrees.  It 
was indicated that there was no pain on active or passive 
motion and there was no additional loss of motion on 
repetitive use of the spine.  X-rays of the lumbar spine were 
normal.  Such clinical findings would warrant no more than a 
20 percent evaluation considering either the former or the 
amended criteria.

While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 
30 degrees of extension, lateral flexion, and rotation.  
Considering the veteran's service-connected disability under 
the former criteria for limitation of motion (Diagnostic Code 
5292), the evidence shows that her limitation of motion has 
been no more than moderate in degree.  Considering the 
veteran's service-connected lumbar spine disability under 
Diagnostic Code 5295, there has been no objective evidence 
that the veteran has muscle spasm, nor does the evidence show 
that she has listing of the whole spine to the opposite side 
or a positive Goldthwait's sign to warrant a 40 percent 
evaluation.  Additionally, her limitation of motion has not 
been shown to be severe or marked.  Therefore, no more than a 
20 percent evaluation would be warranted under Diagnostic 
Code 5295.

In considering the veteran's range of motion under the 
amended criteria, the limitation of motion demonstrated would 
warrant no more than a 20 percent evaluation whether 
considering limitation of flexion to 95 degrees in October 
2002 and to 90 degrees in November 2006 or the combined range 
of motion of 255 degrees in October 2002 and 240 degrees in 
November 2006.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As indicated 
above, on both VA examinations, it was indicated that was no 
pain on motion of the lumbar spine and no additional 
functional impairment due to pain or any other factor.  Thus 
no more than a 20 percent evaluation is warranted.


B.  Rating Criteria governing scars

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion: area or 
areas exceeding 6 square inches (39 sq. cm.), warrant a 
10 percent rating and area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating. 

Under Diagnostic Code 7802  pertaining to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
sq. cm.) or greater warrants a 10 percent rating.  

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2007).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  Under Diagnostic Code 7805, a scar will be 
rated on limitation of function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).


C.  Pilonidal cystectomies and fascio-cutaneous flap closure 
with residuals

The veteran asserts that a rating in excess of 10 percent is 
warranted.  In August 2005, she testified that she had 
multiple surgeries in the tailbone area and the scar is 
painful.  

On VA examination in October 2002, the examiner noted that 
the veteran has a history of six surgeries for a pilonidal 
cyst, the most recent one having been done one month earlier.  
It was indicated that the surgery included a revision 
operation to repair a skin defect in the area, which measured 
about 8 centimeters before surgery.  She reported that there 
was drainage and she had difficulty sitting due to pain.  She 
was unable to lie flat on her back during sleeping.  It was 
indicated that on the back, there were several deformations, 
a central area which measured 2 centimeters in diameter where 
the skin was irregular, the result of several operations to 
remove a pilonidal sinus.  In addition, there were three 
scars which extended from the area, each measuring about 6 
centimeters in length.  One was recent and showed signs of 
recent exudation.  It was acutely tender.  There was also an 
area of 10 centimeters in diameter over the site of the 
central scar in which there was loss of light touch 
sensation.  The diagnoses included residuals of skin flap 
surgery and noted that recent skin flap operation  to the 
large defect in the skin arising out of the previous 
surgeries appeared successful in bringing the tissues 
together and except for a central area of redundant skin 
tissue, the most recent repair appeared to be healing well.  

On VA examination in October 2006, the examiner noted a large 
vertical scar starting from the tail bone extending past the 
tail bone near the anus.  It was indicated that the maximum 
width was 1 inch and the maximum length was 4 inches.  There 
was no tenderness on palpation.  Adherence to underlying 
tissue was noted.  There was no limitation of motion or loss 
of function indicated.  There was underlying soft tissue 
damage and no skin ulceration or breakdown over the scar.  It 
was noted that the pilonidal cyst over the tailbone had 
required multiple incisions and drainage and the veteran 
reported that episode was accompanied with pain and swelling.  
She also reported that there was nausea and cold flashes when 
it was inflamed.  The examiner indicted that there was no 
evidence of active pilonidal cyst.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the scar 
associated with the pilonidal cystectomies and fascio-
cutaneous flap closure.  The findings shown on the October 
2002 and October 2006 VA examinations indicated that the 
veteran's residual scar is not deep or causes limited motion.  
The evidence does not show that the scar exceeds 12 
square inches.  As such, a 20 percent rating under Diagnostic 
Code 7801 is not warranted.  In this regard it is noted that 
a rating based on limitation of function under Diagnostic 
Code 7805 is not for application as the veteran is already is 
receiving a 20 percent rating for lumbosacral radiculitis and 
myofasciitis as residuals of the surgical procedures of the 
pilonidal cyst and an evaluation under Diagnostic Code 7805 
may not be granted, as that would be pyramiding.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1995).  


D.  Residual scars from removal of subcutaneous benign cysts 
associated with hydradenitits

The veteran seeks a rating in excess of 10 percent for the 
residual scars from the removal of subcutaneous benign cysts.  
She testified in August 2005, that additional cysts had 
formed under the scars and there was some pain associated 
with the cysts.

On VA examination in October 2002, the examiner noted that 
the veteran had surgery for removal of benign cysts on both 
groins in 2000 and that two of the cysts had been recurrent 
and she had more since then.  On examination of the skin, the 
examiner indicated that the right and left thighs had several 
scars on each side, which amounted to 8 centimeters  in 
length by 1 centimeter in width.  The scars were well healed 
but because of the loss of underlying fatty tissues, they 
were depressed and had lost skin appendages.  The examiner 
indicated that there was no associated sensory or vascular 
disturbance.  The diagnosis was status post removal of 
subcutaneous benign cysts (associated with hydradenitis), 
residual scars.  

On VA examination in October 2006, the examiner indicated 
that there were scars over the groin areas with 2 large scars 
each measuring approximately 3 inches by 1 inch wide 
following the course of the inguinal region bilaterally.  It 
was indicated that there was no tenderness on palpation.  
Adherence to underlying tissue was noted.  There was no 
limitation of motion or loss of function indicated.  There 
was underlying soft tissue damage and no skin ulceration or 
breakdown over the scars.  The veteran reported that the 
groin cysts had required multiple incisions and drainage 
which caused pain and swelling.  Inflammation caused nausea 
and cold flashes.  There had been no treatment in the 
previous six months.  The diagnoses included post-surgical 
scars, left and right groin.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the residual 
scars associated removal cysts on the groin.  The findings 
shown on the October 2002 and October 2006 VA examinations 
indicated that the veteran's residual scars are neither deep 
or cause limited motion.  In October 2002, the examiner 
indicated that scars together measures 8 centimeters in 
length by 1 centimeter in width.  In October 2006, the VA 
examiner indicated that the scars each measured approximately 
3 inches by 1 inch.  The evidence does not show that either 
scar exceeds 12 square inches.  As such, a 20 percent rating 
under Diagnostic Code 7801 is not warranted.  




E.  Right wrist synovial cyst

The veteran asserts that a compensable rating for a right 
wrist synovial cyst is warranted.  She testified in August 
2005 that she had pain in the wrist but no loss of grip.  She 
indicated that she could lift up to 30 pounds.  She testified 
that movement of the wrist caused cracking and popping sounds 
and movement was painful.  She indicated although she is 
right hand dominant, she usually wrote and typed with the 
left hand because she was always holding her daughter with 
the right arm.  

The RO has evaluated the veteran's disability under 
Diagnostic Code 7819.  According to the rating criteria, 
benign skin neoplasms are evaluated as disfigurement of the 
head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function. 
38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).  As the 
veteran's service-connected right wrist synovial cyst 
involves her hand and not her head, face, neck, the Board 
finds that Diagnostic Codes 7800 (which rates impairment 
resulting from disfigurement of the head, face, or neck) are 
not appropriate for consideration.

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 
15 degrees or for limitation of palmar flexion in line with 
the forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.

On VA examination in October 2002, the veteran reported that 
for the previous three years, she had experienced cysts on 
the right wrist which would "come up and go down".  The 
examiner indicated that there was a cyst on the right wrist 
that was 1 centimeter in diameter at the back of the wrist.  
It was indicated that it did not interfere with movements of 
the wrist and there were no associated symptoms except for 
the appearance.  It was noted that the veteran was right hand 
dominant.  On examination, there was a stable round cyst on 
the dorsal aspect of the right wrist.  There was no heat, 
redness, tenderness or effusion.  There was no muscle atrophy 
and tendon function was normal.  Sensory perception and 
vascular supply on the hand were undisturbed.  The range of 
motion of the hand was within normal limits without 
restriction or pain.  The diagnosis was stable synovial cyst, 
dorsal aspect of the right wrist. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for right wrist synovial cyst.  
The October 2002 VA examination report showed that there was 
a stable round cyst without evidence of any abnormalities of 
the skin of the wrist (including scars).  The range of motion 
of the wrist was normal and there was no indication of pain 
on motion of the hand.  There is no evidence of treatment for 
the right wrist cyst after the October 2002 VA examination.  
Although the veteran testified in August 2005 that she had 
some pain associated with movement of the wrist, there is no 
objective evidence any limitation of function of the right 
hand due to pain or visible scar to warrant a compensable 
rating.  


F.  Extraschedular consideration

The evidence does not show that service-connected lumbosacral 
radiculitis and myofasciitis, the residual scars associated 
with the pilonidal cystectomies and subcutaneous benign cyst 
removal, or the right wrist synovial cyst present such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The November 2006 VA examination report 
indicated that the veteran was not employed because she was a 
full-time student.  The Board is unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.


G.  Conclusion

The veteran is competent to report her symptoms; however, to 
the extent she has alleged she warrants higher initial 
evaluations as set forth above, the medical findings do not 
support her assertions for the reasons stated above.  The 
preponderance of the evidence is against the claims for 
initial higher ratings, the benefit-of-the- doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate the assignment of 
"staged" ratings pursuant to Fenderson, supra.


ORDER

Service connection for a right foot disability is denied.

An initial rating in excess of 20 percent for lumbosacral 
radiculitis and myofasciitis with residuals associated with 
repeated coccygeal surgical procedures is denied.

An initial rating in excess of 10 percent for pilonidal 
cystectomies and fascio-cutaneous flap closure with residuals 
is denied.

An initial rating in excess of 10 percent for residual scars 
from removal of subcutaneous benign cysts associated with 
hydradenitis is denied.

An initial compensable rating for synovial cyst, right wrist 
is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


